    Case 1:20-cv-01535-RGA Document 29 Filed 11/23/20 Page 1 of 2 PageID #: 732




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    PELOTON INTERACTIVE, INC.,                  )
                                                )
                   Plaintiff,                   )
                                                )      C.A. No. 20-1535-RGA
           v.                                   )
                                                )
    ICON HEALTH & FITNESS, INC.                 )
                                                )
                   Defendant.                   )


                     ICON HEALTH & FITNESS, INC.’s RESPONSE TO
                   PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

         ICON opposes Peloton’s motion for expedited discovery because Peloton has not

established good cause that it will be “prejudiced by the normal pace of pretrial procedures” as it

argues (D.I. 12 at p. 20). Peloton cannot establish several elements of a prima facie case for

misappropriation against ICON as a defendant and cannot establish any immediate irreparable

harm. (See ICON Opposition to Motion for TRO).1 The act of filing an ill-advised motion for

TRO and preliminary injunction does not entitle Peloton to accelerated discovery beyond the

normal pace of pretrial procedures in the Federal Rules, particularly when ICON’s very inclusion

as a named party in this lawsuit is so questionable.

         ICON further opposes Peloton’s efforts to blame ICON’s counsel, Maschoff Brennan, for

forcing Peloton to file a TRO and seek immediate fact discovery. Peloton never sought to obtain

the requested information in a reasonable manner, instead informing ICON’s counsel that it

would file a lawsuit no matter what steps ICON took or what information ICON provided to

Peloton. (See Brennan Decl. in support of ICON’s Opposition to Peloton’s TRO at ¶¶ 29–33).


1
 By filing this response, ICON does not waive its right to raise any defenses, including improper
venue.


RLF1 24353512v.1
 Case 1:20-cv-01535-RGA Document 29 Filed 11/23/20 Page 2 of 2 PageID #: 733




Once it became clear that Peloton was more interested in creating a litigation event to harm

ICON through a coordinated media attack than it was in the actual merits of its case, ICON

indicated it would only share further information within the protections provided by the Federal

Rules. Id.

         Furthermore, the facts provided in ICON’s opposition to Peloton’s TRO respond to the

narrow areas of inquiry requested in Peloton’s proposed discovery requests, obviating Peloton’s

urgency for obtaining this information.

         Notwithstanding the foregoing, if at the November 30th hearing the Court determines that

the narrow expedited discovery specifically requested by Peloton would aid its decision-making,

then ICON will meet and confer with Peloton on response deadlines to the requested discovery

provided that ICON is able to conduct reciprocal discovery and provided that ICON maintains

any and all defenses, for example a challenge to venue or dismissal of Peloton’s complaint for

failure to state a claim against ICON.

                                                  /s/ Frederick L. Cottrell, III
  OF COUNSEL:                                     Frederick L. Cottrell, III (#2555)
                                                  Christine D. Haynes (#4697)
  David R. Wright                                 Richards, Layton & Finger, P.A.
  Michael Howell                                  920 N. King Street
  MASCHOFF BRENNAN GILMORE                        Wilmington, DE 19801
  ISRAELSEN & WRIGHT PLLC                         (302) 651-7700
  111 South Main Street, Suite 600                cottrell@rlf.com
  Salt Lake City, Utah 84111                      haynes@rlf.com
  (801) 297-1850
                                                  Attorneys for Defendant
  Sterling A. Brennan
  Tyson K. Hottinger
  MASCHOFF BRENNAN GILMORE
  ISRAELSEN & WRIGHT PLLC
  100 Spectrum Center Drive, Suite 1200
  Irvine, California 92618
  (949) 202-1900

  Dated: November 23, 2020

                                                 2

RLF1 24353512v.1
